Citation Nr: 1220179	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  08-28 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1965 to July 1996, including service in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in December 2007, a statement of the case was issued in July 2008, and a substantive appeal was received in September 2008.  The Veteran requested a Board hearing, but failed to report for a hearing scheduled in August 2009.  

The matter on appeal has been characterized as one simply seeking service connection for PTSD.  However, the record shows the Veteran has received a diagnosis of major depressive disorder (MDD).  In light of the U.S. Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized to reflect that the Veteran's claim is for service connection for a psychiatric disability, however characterized.

As an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he acquired PTSD as a result of multiple stressor events that occurred in service.  Specifically, he claims that while at a field hospital looking for a friend who was been killed, he saw "burned and mangled" bodies.  He states that this incident still causes him to have nightmares.  He also reported that his unit, the 1st Calvary Aviation Division, first took fire from mortars in December 1965 or January 1966.  In a PTSD questionnaire received in December 2006, the Veteran reported that a friend was killed in June or July 1966, he was an E-4 with the 1st Calvary Aviation Division, and his last name was Rice.  

In a December 2006 RO memorandum to the file, it was determined that the information required to corroborate the stressful events described by the Veteran was insufficient.  However, it appears to the Board that the Veteran provided searchable date ranges for each alleged incident, identified the unit and location in which he was serving at the time of each alleged incident, and in the case of the deceased serviceman, provided a last name.  

Finally, there was an amendment to 38 C.F.R. § 3.304(f) effective from July 13, 2010.  See 75 Fed. Reg. 39843 (July 13, 2010).  This amendment eliminated the requirement for corroboration that the claimed in-service stressor occurred if a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted, confirms that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request verification of the claimed stressors with the JSRRC and/or research the unit history of the Veteran's unit (to include obtaining copies of any unit histories and daily reports, if necessary), while he was serving in Vietnam. 

If any additional information from the Veteran is needed to process such request, he should be informed of why his previously submitted stressor information is insufficient and advised specifically as to what additional information is needed.  

If any of the records requested are unavailable, the scope of the search for the records and the reason for their unavailability must be explained for the record.  The RO should then make any further stressor determinations indicated by the additional information received (to include addressing any credibility issues raised).

2.  The RO should then schedule the Veteran for an examination by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted, to determine the nature and likely etiology of his psychiatric disability/disabilities, and specifically whether he has PTSD related to his military service.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should be informed of the details of any corroborated stressors.  All acquired psychiatric disabilities diagnoses on examination should be clearly reported. 

Based on examination of the Veteran and review of the record, the examiner should then respond to the following:

(a)  If a diagnosis of PTSD is made, is it at least as likely as not (a 50% or higher degree of probability) that the PTSD is related to any corroborated stressor, or to fear of hostile enemy action?  

(b) As to any diagnosed acquired psychiatric disability other than PTSD, is it at least as likely as not (a 50% or higher degree of probability) that such acquired psychiatric disability(ies) is/are causally related to the Veteran's active duty service?

The examiner should set forth reasons for his or her opinions.

3.  The RO should then review the record and readjudicate the claim, to include under the revisions in 38 C.F.R. § 3.304(f)(3)).  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


